Citation Nr: 0508456	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran subsequently perfected this appeal.

In March 2005, the Board granted a motion to advance the 
veteran's case on the docket.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  Service medical records are negative for any evidence of 
complaints, treatment, or a diagnosis of a low back 
disability and the record does not contain competent medical 
evidence relating the veteran's degenerative disc disease of 
the lumbar spine to his active military service.  

3.  There is no evidence of diagnosed arthritis of the lumbar 
spine within one year after discharge from active military 
service.  

4.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed degenerative disc 
disease of the lumbar spine is proximately due to or 
aggravated by his service-connected bilateral pes planus.  




CONCLUSION OF LAW

A low back disability, characterized as degenerative disc 
disease of the lumbar spine, was not incurred during active 
military service, may not be presumed to have been incurred 
during service, and is not proximately due to or aggravated 
by service-connected bilateral pes planus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in January 2002, VA notified the veteran of 
the evidence necessary to substantiate a claim for service 
connection.  He was advised that additional information was 
needed and was asked to tell VA about any additional 
information or evidence that he wanted it to try and obtain 
and was requested to send information describing additional 
evidence or the evidence itself to VA.  In June 2003, VA 
advised the veteran that it was still working on his claim 
for service connection and he was notified of his and VA's 
respective obligations with regard to obtaining evidence.  He 
was further advised that he must provide enough information 
about his records so that VA could request them and was 
notified it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

The March 2004 statement of the case (SOC) notified the 
veteran of the regulations pertaining to his claim for 
service connection.  This document also advised the veteran 
of the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for denial.  

The veteran reported VA outpatient treatment and records were 
subsequently obtained.  The veteran submitted select private 
medical records and has not provided an authorization for the 
release of any additional private medical records.  The 
veteran was provided a VA examination in March 2003.  The 
Board acknowledges the representative's May 2004 argument 
that the medical evidence was too vague and non descriptive 
to support a decision on the claim.  The Board has reviewed 
the examination in detail and finds that it is adequate.  The 
examiner set forth all relevant facts and provided a medical 
opinion regarding the etiology of the veteran's low back 
disability.  The examiner also indicated his opinion 
regarding the impact of the service-connected bilateral pes 
planus on the veteran's low back disability.  As such, the 
Board finds that a remand to obtain another VA examination is 
not required. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to service 
connection for a low back disability.  The veteran's 
representative is essentially arguing entitlement based on a 
secondary basis or due to aggravation.  The Board will also 
consider entitlement on a direct and/or presumptive basis.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  

Service connection may be granted for certain chronic 
diseases, such as arthritis, which are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

Disability that is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The veteran underwent a VA examination in March 2003.  He 
reported there is a worsening of his spine condition as a 
result of his flat feet.  The examiner noted there was 
evidence of degenerative change in the lumbar spine on 
examination in February 2003.  Interpretation was mild to 
moderate degenerative disc disease of the lower lumbar spine 
in the L4-L5, L5-S1 levels.  Thus, there is evidence of a 
current low back disability.  

A review of the veteran's service medical records includes 
multiple complaints of bilateral foot pain.  There is no 
evidence of complaints, treatment, or a diagnosis of a low 
back disability.  Separation examination in August 1946 noted 
no musculoskeletal defects.  The record does not contain 
medical evidence relating the veteran's current low back 
disability to his active military service on a direct basis.  
A review of the record is also negative for any evidence of 
diagnosed arthritis of the lumbar spine within one year after 
discharge from service.  As such, service connection on a 
direct or presumptive basis is not warranted.  

The veteran is currently service-connected for bilateral pes 
planus, evaluated as 50 percent disabling.  The March 2003 VA 
examiner addressed the etiology of the veteran's degenerative 
disc disease in the lumbar spine and indicated the findings 
may be a result mainly of aging.  He further stated 
"although there is degenerative change in the lumbar spine, 
it is not as least as likely as not that this condition in 
the lumbar spine is made worse by the flat feet condition, 
which is apparently service connected."  The examiner 
indicated there was reduced endurance possibly due to 
resection of the lung from metastatic cancer rather than due 
to other factors, although endurance may be reduced by 
worsening pain in the right calf area.  He noted this may be 
due to intermittent claudication since there are no pulses in 
the feet rather than due to neuropathy from degenerative disc 
disease in the back.  

In the February 2005 informal hearing presentation, the 
veteran's representative argued that although the examiner 
stated the disc disease may be related to the aging process 
and was not as likely as not related to the bilateral foot 
condition, that he did not stipulate that there was "no way 
possible" that the longstanding foot condition could not 
have aggravated the back condition.  

The Board acknowledges the foregoing argument, but notes that 
an absolute opinion is not required and the question 
frequently asked of examiners is whether it is more likely 
than not (i.e., probability greater than 50 percent), at 
least as likely as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less than 50 percent) 
that the current disability is proximately due to or 
aggravated by the service-connected disability.  Based on a 
review of the claims folder and physical examination of the 
veteran, the examiner concluded "it is not as least as 
likely as not" that the veteran's flat feet aggravated his 
back.  This medical opinion clearly weighs against the 
veteran's claim and the record does not contain competent 
medical evidence supporting a relationship between the 
veteran's service-connected disability and his degenerative 
disc disease of the lumbar spine, to include based on 
aggravation.  Thus, the preponderance of the evidence is 
against the veteran's claim.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for a low back disability, characterized 
as degenerative disc disease of the lumbar spine, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


